

	

		II

		109th CONGRESS

		2d Session

		S. 2353

		IN THE SENATE OF THE UNITED STATES

		

			March 2, 2006

			Mr. DeMint introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on certain integrated

		  machines for manufacturing pneumatic tires.

	

	

		1.Certain integrated machines

			 for manufacturing pneumatic tires

			(a)In

			 generalSubchapter II of chapter 99 of the Harmonized Tariff

			 Schedule of the United States is amended by inserting in numerical sequence the

			 following new heading:

				

					

						

							

								9902.84.10Machines

						for molding or forming pneumatic tires (provided for in subheading 8477.51.00)

						and containing in a single housing components for processing rubber, as well as

						components for positioning and assembling other tire components including but

						not limited to belts, cords and other reinforcing materials, and of curing

						materials, to produce finished pneumatic tiresFreeNo changeNo changeOn or before 12/31/2009

						

								

							

						

					.

			(b)Effective

			 DateThe amendment made by subsection (a) applies with respect to

			 goods entered, or withdrawn from warehouse for consumption, on or after the

			 15th day after the date of the enactment of this Act.

			

